IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES W. WALSH III, LAURA BLAU,        : No. 60 EAL 2019
AND PHILADELPHIA COMMUNITY               :
DEVELOPMENT COALITION                    :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
TERESA F. ISABELLA AND 325 S. 18TH       :
STREET, LLC                              :
                                         :
                                         :
PETITION OF: 325 S. 18TH STREET,         :
LLC                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal is

DENIED. Counsel for Respondent’s Petition for Leave to Withdraw as Counsel is

DISMISSED as MOOT.